The parties shall file supplemental briefs within 42 days of the date of this order addressing whether the Court of Appeals correctly held that a necessary-party defendant may be brought into a lawsuit after the expiration of the limitations period based on the relation-back doctrine. See Casserly v Wayne Circuit Judge, 124 Mich 157, 161 (1900), Prather Engineering Co v Detroit, F & S Ry Co, 152 Mich 582, 585 (1908); but see Miller v Chapman Contracting, 477 Mich 102, 105 (2007) (“the relation-back doctrine does not extend to the addition of new parties”). The parties should not submit mere restatements of their application papers.